     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 1 of 21 Page ID #:1508



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     MACK E. JENKINS (SBN: 242101)
4    Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
5    VERONICA DRAGALIN (SBN: 281370)
     MELISSA MILLS (SBN: 248529)
6    Assistant United States Attorneys
     Public Corruption & Civil Rights Section
7         1500 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2091/0647/0627
9         Facsimile: (213) 894-7631
          E-mail: Mack.Jenkins@usdoj.gov
10                Veronica.Dragalin@usdoj.gov
                  Melissa.Mills@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA
13                             UNITED STATES DISTRICT COURT
14                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15   UNITED STATES OF AMERICA,                 No. CR 20-326(A)-JFW

16               Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                               DEFENDANT JOSE HUIZAR’S MOTION TO
17                    v.                       COMPEL DISCOVERY

18   JOSE LUIS HUIZAR, et al.                  Date:     March 22, 2021
                                               Time:     8:00 a.m.
19               Defendants.                   Location: Courtroom of the Hon.
                                                         John F. Walter
20

21

22         Plaintiff United States of America, by and through its counsel
23   of record, the Acting United States Attorney for the Central District
24   of California and Assistant United States Attorneys Mack E. Jenkins,
25   Veronica Dragalin, and Melissa Mills, hereby files its opposition to
26   defendant JOSE HUIZAR’s Motion to Compel Discovery (CR 160).
27   //
28   //
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 2 of 21 Page ID #:1509



1          This opposition is based upon the attached memorandum of points

2    and authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4     Dated: March 1, 2021                 Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           BRANDON D. FOX
7                                          Assistant United States Attorney
                                           Chief, Criminal Division
8

9
10
                                           MACK E. JENKINS
11                                         VERONICA DRAGALIN
                                           MELISSA MILLS
12                                         Assistant United States Attorneys

13                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 3 of 21 Page ID #:1510



1                                   TABLE OF CONTENTS

2

3    MEMORANDUM OF POINTS AND AUTHORITIES................................1

4    I.    INTRODUCTION...................................................1

5    II.   FACTUAL AND PROCEDURAL BACKGROUND..............................1

6    III. ARGUMENT.......................................................3

7          A.    Legal Standards...........................................3

8          B.    Defendant Has Not Made a Showing of Particularized
                 Need and Materiality for Discovery into What
9                Transpired in the Grand Jury Room.........................5
10         C.    Defendant Has Not Made a Showing of Particularized
                 Need and Materiality for Grand Jury Legal Instructions...11
11
     IV.   CONCLUSION....................................................15
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 4 of 21 Page ID #:1511



1                                    TABLE OF AUTHORITIES

2
     Cases                                                                     Page(s)
3
     Bank of Nova Scotia v. United States,
4         487 U.S. 250 (1988) .......................................... 8

5    Douglas Oil Co. of Cal. v. Petrol Stops Northwest,
          441 U.S. 211 (1979) .......................................... 3
6
     In re Grand Jury Matter (Catania),
7         682 F.2d 61 (3d Cir. 1982) ................................... 8

8    In re Grand Jury Proceedings Relative to Perl,
          838 F.2d 304 (8th Cir. 1988) ................................. 8
9
     In re Grand Jury Subpoena,
10        920 F.2d 235 (4th Cir. 1990) ............................... 7-8

11   In re Special Grand Jury (for Anchorage, Alaska),
          674 F.2d 778(9th Cir. 1982) .................................. 5
12
     McDonnell v. United States,
13        136 S. Ct. 2355 (2016) ...................................... 14

14   United States v. Alter,
          482 F.2d 1016 (9th Cir. 1973) ............................... 12
15
     United States v. Barry,
16        71 F.3d 1269 (7th Cir. 1995) ............................ 12, 13

17   United States v. Basurto,
          497 F.2d 781 (9th Cir. 1974) ............................... 8-9
18
     United States v. Belton,
19        No. 14-CR-00030-JST, 2015 WL 1815273 (N.D. Cal. Apr. 21, 2015)
          ............................................................. 12
20
     United States v. Bennett,
21        702 F.2d 833 (9th Cir. 1983) ................................ 15

22   United States v. Ciancia,
          No. CR 13-902 PSG, 2015 WL 13798676 ((C.D. Cal. May 20, 2015) 13
23
     United States v. Crittenden,
24        No. 4:20-CR-7 (CDL), 2020 WL 4917733 (M.D. Ga. Aug. 21, 2020)
          ......................................................... 10, 11
25
     United States v. DeLuca,
26        692 F.2d 1277 (9th Cir. 1980) ............................... 12

27   United States v. Dynavac, Inc.,
          6 F.3d 1407 (9th Cir. 1993) .................................. 7
28
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 5 of 21 Page ID #:1512



1    United States v. Ferrebouef,
          632 F.2d 832 (9th Cir. 1980) ................................. 4
2
     United States v. James,
3         No. CR1908019001PCTDLR, 2020 WL 6081501 (D. Ariz. Oct. 15, 2020)
          ............................................................. 10
4
     United States v. Kenny,
5         645 F.2d 1323 (9th Cir. 1981) ............................... 11

6    United States v. Larrazolo,
          869 F.2d 1354 (9th Cir. 1989) ............................ 11-12
7
     United States v. Leverage Funding Systems, Inc.,
8         637 F.2d 645 (9th Cir. 1980) ................................. 9

9    United States v. Loc Tien Nguyen,
          314 F. Supp. 2d 612 (E.D. Va. 2004) .......................... 4
10
     United States v. Mandel,
11        914 F.2d 1215 (9th Cir. 1990) ................................ 4

12   United States v. Mitchell,
          502 F.3d 931 (9th Cir. 2007) ................................. 9
13
     United States v. Murray,
14        751 F.2d 1528 (9th Cir. 1985) .............................. 3-4

15   United States v. Pac. Gas & Elec. Co.,
          No. 14-CR-00175-TEH, 2015 WL 3958111 (N.D. Cal. June 29, 2015)
16        ............................................................. 13

17   United States v. Plummer,
          941 F.2d 799 (9th Cir. 1991) ................................. 4
18
     United States v. R. Enterprises, Inc.,
19        498 U.S. 292 (1991) .......................................... 4

20   United States v. Santiago,
          46 F.3d 885 (9th Cir. 1995) .................................. 5
21
     United States v. Sells Eng’g, Inc.,
22        463 U.S. 418 (1983) .......................................... 4

23   United States v. Talao, No. CR-97-0217-VRW,
          1998 WL 1114043 (N.D. Cal. Aug. 14, 1998) ................... 12
24
     United States v. Welch,
25        201 F.R.D. 521 (D. Utah 2001) ............................... 13

26   United States v. Wright,
          667 F.2d 793 (9th Cir. 1982) ................................ 12
27

28

                                            2
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 6 of 21 Page ID #:1513



1    Statutes

2    18 U.S.C. § 666 ................................................... 2

3    18 U.S.C. § 1001 .................................................. 2

4    18 U.S.C. § 1014 .................................................. 2

5    18 U.S.C. § 1952 .................................................. 2

6    18 U.S.C. § 1956 .................................................. 2

7    18 U.S.C. § 1962 .................................................. 1

8    18 U.S.C. §§ 1341, 1343, 1346 ..................................... 2

9    26 U.S.C. § 7201 .................................................. 2
10   28 U.S.C. § 1867 .................................................. 2
11   31 U.S.C. § 5324 .................................................. 2
12   Other
13   Fed. R. Crim. P. 6 ........................................... passim
14   Fed. R. Crim. P. 12 ............................................... 8
15   Fed. R. Crim. P. 16 ............................................... 4
16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 7 of 21 Page ID #:1514



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION

3          Defendant JOSE HUIZAR (“defendant”) is charged in a 132-page

4    First Superseding Indictment with various violations stemming from

5    his corrupt dealings as a former Los Angeles City Councilmember,

6    namely, abusing his position and breaching the public’s trust for

7    power and profit.      The criminal complaint, original indictment, and

8    first superseding indictment in this case were all filed during the

9    COVID-19 pandemic that has had far-reaching impacts across the globe.
10   On February 22, 2021, defendant filed a motion to compel production
11   of information regarding any COVID-19 modifications to the grand jury
12   proceedings in this case “in order to evaluate potential motion
13   practice.”     (CR 160.)   Defendant also seeks legal instructions
14   provided to the grand jury on the counts ultimately returned in the
15   indictment to help answer the question of “what the government thinks
16   is a crime.”     (Id.)   Because these records are protected by the
17   doctrine of grand jury secrecy, and because defendant has failed to

18   make the required showing of particularized need and materiality, the

19   motion should be denied.

20   II.   FACTUAL AND PROCEDURAL BACKGROUND

21         On June 22, 2020, the government filed a criminal complaint

22   charging defendant with one count of Racketeer Influenced and Corrupt

23   Organizations (“RICO”) conspiracy, in violation of 18 U.S.C.

24   § 1962(d), with an accompanying 116-page affidavit setting forth the

25   government’s theory of the case and detailed presentation of evidence

26   in support of the charge.       (CR 1.)

27         On July 30, 2020, the grand jury returned a 113-page indictment,

28   charging defendant in thirty-four counts with violations of 18 U.S.C.
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 8 of 21 Page ID #:1515



1    § 1962(d) (RICO conspiracy), 18 U.S.C. §§ 1341, 1343, 1346 (Honest

2    Services Mail and Wire Fraud), 18 U.S.C. § 1952(a)(3) (Interstate and

3    Foreign Travel in Aid of Racketeering), 18 U.S.C. § 666(a)(1)(B)

4    (Bribery Concerning Programs Receiving Federal Funds), 18 U.S.C.

5    § 1956(a)(1)(B)(i), (a)(2)(B)(i) (Money Laundering), 18 U.S.C. § 1014

6    (False Statements to a Financial Institution), 18 U.S.C. § 1001(a)(2)

7    (Making False Statements), 31 U.S.C. § 5324(a)(3) (Structuring of

8    Currency Transactions to Evade Reporting Requirements), 26 U.S.C.

9    § 7201 (Attempt to Evade and Defeat the Assessment and Payment of
10   Income Tax). (CR 36.)
11         On November 12, 2020, the grand jury returned a 138-page First
12   Superseding Indictment, charging defendant and five other defendants.
13   (CR 74 or “FSI.”)      The substantive crimes charged against defendant
14   in the FSI are the same as in the original indictment.            Among other
15   things, the FSI explicitly set forth seven types of “official acts”
16   performed by defendant and others, as part of the means of the RICO
17   conspiracy and scheme to defraud, including presenting motions,
18   voting, and exerting pressure on other City officials.            (FSI

19   ¶¶ 42(b), 45(b).)      In addition, each substantive count alleging a

20   violation of 18 U.S.C. § 666 explicitly sets forth the quid pro quo

21   agreement defendant reached with his co-schemers and co-conspirators,

22   alleging the benefits he accepted in connection with specific City

23   business or transactions.       (FSI ¶¶ 49, 51, 53, 54, 56, 57.)

24         On February 22, 2021, defendant filed a motion to compel

25   production of two types of grand jury records: 1 (1) information

26
           1Defendant has previously sought additional grand jury records.
27
     On September 15, 2020, defendant filed a motion to inspect records
28   related to the grand juror selection process pursuant to 28 U.S.C.
                                             (footnote cont’d on next page)
                                      2
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 9 of 21 Page ID #:1516



1    regarding COVID-19 modifications to the grand jury proceedings in

2    this case; and (2) legal instructions provided to the grand jury on

3    the counts ultimately returned in the indictment.           Defendant seeks

4    the first category “in order to evaluate potential motion practice”

5    and the second to help answer the question of “what the government

6    thinks is a crime.”      (CR 160 or “Mot.”)

7          On February 24, 2021, defendants DAE YONG LEE, 940 HILL, LLC,

8    and SHEN ZHEN NEW WORLD, LLC, filed joinders in defendant HUIZAR’s

9    motion to compel.      (CR 162, 163.)
10   III. ARGUMENT
11         A.    Legal Standards
12         It is a fundamental tenet of the grand jury process that “the

13   proper functioning of the grand jury system depends on the secrecy of

14   the grand jury proceedings.” Douglas Oil Co. of Cal. v. Petrol Stops

15   Northwest, 441 U.S. 211, 218 (1979).         Rule 6(e)(3) of the Federal

16   Rules of Criminal Procedure provides narrow delineated exceptions to

17   the rule of secrecy, permitting disclosure of grand jury matters only

18   in limited circumstances.       When a defendant requests disclosure of

19   grand jury matters, the court may authorize disclosure “upon a

20   showing that grounds may exist for a motion to dismiss the indictment

21   because of a matter that occurred before the grand jury.” Fed. R.

22   Crim. P. 6(e)(3)(E)(ii).       Thus, defendant’s right of access to grand

23   jury materials turns on whether he meets the standard to dismiss an

24   indictment based on conduct occurring before the grand jury.             See

25   United States v. Murray, 751 F.2d 1528, 1533-34 (9th Cir. 1985)

26   (defendants did not show a particularized need for grand jury

27

28   § 1867(f), which the Court granted in part and denied in part.             (CR
     65, 71.)
                                      3
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 10 of 21 Page ID #:1517



1     materials where “the claimed misconduct would not have compelled the

2     dismissal of the first superseding indictment”).

3           The Supreme Court has “consistently construed [Rule 6(e)] to

4     require a strong showing of particularized need for grand jury

5     materials before any disclosure will be permitted.” United States v.

6     Sells Eng’g, Inc., 463 U.S. 418, 443 (1983).          “The standards the

7     district court should follow when lifting the secrecy of grand jury

8     proceedings are (1) that the desired material will avoid a possible

9     injustice, (2) that the need for disclosure is greater than the need
10    for continued secrecy, and, (3) that only the relevant parts of the
11    transcripts should be disclosed.”         United States v. Plummer, 941 F.2d
12    799, 806 (9th Cir. 1991).       All three elements must be met to permit

13    disclosure.

14          Importantly, there is a presumption of regularity in grand jury

15    proceedings.    United States v. R. Enterprises, Inc., 498 U.S. 292,

16    300 (1991).    “Mere unsubstantiated, speculative assertions of

17    improprieties in the proceedings do not supply the particularized

18    need required to outweigh the policy of grand jury secrecy.” United

19    States v. Ferrebouef, 632 F.2d 832, 835 (9th Cir. 1980) (quotation

20    marks and citations omitted).       Put simply, Rule 6(e) “is not an

21    invitation to engage in a fishing expedition to search for grand jury

22    wrongdoing and abuse when there are no grounds to believe that any

23    wrongdoing or abuse has occurred.” United States v. Loc Tien Nguyen,

24    314 F. Supp. 2d 612, 616 (E.D. Va. 2004).

25          Regardless of whether the materials are “grand jury matters,”

26    “[t]o obtain discovery under Rule 16, a defendant must make a prima

27    facie showing of materiality,” and “conclusory allegations of

28    materiality” do not suffice.       United States v. Mandel, 914 F.2d 1215,

                                            4
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 11 of 21 Page ID #:1518



1     1219 (9th Cir. 1990).      The threshold showing of materiality “requires

2     a presentation of ‘facts which would tend to show that the Government

3     is in possession of information helpful to the defense.’” United

4     States v. Santiago, 46 F.3d 885, 894 (9th Cir. 1995) (citations

5     omitted).

6           B.    Defendant Has Not Made a Showing of Particularized Need and
                  Materiality for Discovery into What Transpired in the Grand
7                 Jury Room

8           In his first request, defendant seeks “any modification(s) to

9     [the U.S. Attorney’s Office] pre-COVID (i.e., normal) grand-jury
10    procedures” and “any orders requiring or authorizing those
11    modifications,” 2 for example “grand jurors appearing by video,
12    witnesses wearing masks or testifying remotely.”          (Mot. at 1.)

13    Defendant seeks this information “to understand how, mechanically,

14    the grand jury in this case went about its inquest in order to

15    evaluate motion practice.”       (Id. at 2-3.)

16          The government has an obligation keep secret “a matter occurring

17    before the grand jury” unless an exception applies.           Fed. R. Crim. P.

18    6(e)(2)(B)(vi).     Defendant has cited no authority to support his

19    position that the information he seeks in the first request is not a

20    “matter occurring before the grand jury.”         Defendant relies on only

21    one case, namely, In re Special Grand Jury (for Anchorage, Alaska),

22    674 F.2d 778 (9th Cir. 1982), to argue that this information does not

23    implicate Rule 6(e) grand jury secrecy because the information covers

24    the “procedural aspects” of the operation of the grand jury.            In that

25

26
            2The General Orders and Orders of the Chief Judge issued in
27    this district to address the COVID-19 pandemic are publicly available
      at https://www.cacd.uscourts.gov/news/coronavirus-covid-19-guidance.
28    The government is not aware of any other court orders related to
      pandemic grand jury procedures.
                                       5
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 12 of 21 Page ID #:1519



1     case, the Ninth Circuit drew a distinction between transcripts and

2     the type of “ministerial” clerical records that are largely governed

3     by this Court’s Jury Plan.       Id. at 780.    However, the Court noted

4     that even “ministerial” records could be subject to the grand jury

5     secrecy doctrine and cautioned that its use of that term “should not

6     be taken to indicate any settled judgment on our part that none of

7     the records could be classified as ‘matters occurring before the

8     grand jury’ as that expression is used in Rule 6(e), Federal Rules of

9     Criminal Procedure.” Id. at 780, fn. 1.         This case does not support
10    defendant’s proposition that the material he seeks is not a “matter

11    occurring before the grand jury.”         Conversely, In re Special Grand

12    Jury (for Anchorage, Alaska) makes clear that even if the records he

13    seeks do not fall within the scope of Rule 6(e), they may still be

14    subject to the broader doctrine of grand jury secrecy that the Ninth

15    Circuit made clear extends beyond the borders of Rule 6(e).            Id. at

16    781-82 (rejecting contention that “the whole grand jury secrecy

17    doctrine is encapsulated within the four corners of Rule 6(e),” and

18    noting in dicta that “[i]t would be reasonable to hold that [a

19    request for attendance records] runs afoul of the doctrine of grand

20    jury secrecy, in spite of the fact that it seems not to fall within

21    the scope of the Rule 6(e) language”).

22          While In re Special Grand Jury (for Anchorage, Alaska) indicates

23    that even “ministerial” records are not necessarily immune from grand

24    jury secrecy rules, the information that defendant seeks to discover

25    about the conduct of proceedings before the grand jury cannot be

26    discounted as “ministerial.”       Unlike the records sought in that case

27    —— summons authorizations, service extensions, and other paperwork

28    typically maintained by the Clerk of Court —— defendant’s motion does

                                            6
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 13 of 21 Page ID #:1520



1     not seek administrative information from the Court’s clerical

2     records.    Instead, defendant seeks information from the government

3     describing details of what took place in the grand jury room during

4     the presentation of the indictment and superseding indictment in this

5     case, namely whether the witnesses wore a mask and/or testified

6     remotely, whether grand jurors appeared by video or were in the same

7     physical location, 3 and “how, mechanically, the grand jury in this

8     case went about its inquest.”       (Mot. at 1-3.)     Moreover, defendant’s

9     request here is both vague and expansive as, in attempting to define
10    the scope of the request, he refers to “normal” grand jury
11    procedures, which suggests that any disclosure here implicitly should
12    also divulge what occurs during a so-called “normal” grand jury
13    inquest.    But defendant offers no explanation or outline of his
14    understanding of what constitutes a “normal” grand jury proceeding
15    and thus, as per the terms of his motion, would not be subject to
16    disclosure.    The Ninth Circuit has explained that Rule 6(e) is
17    intended to “protect against disclosure of what is said or takes
18    place in the grand jury room.”       United States v. Dynavac, Inc., 6

19

20          3General Orders and Orders of the Chief Judge issued in this
      district to address the COVID-19 pandemic do not address the nature
21    or mechanical workings of any government presentation or witness
      testimony before the grand jury. Moreover, they have not authorized
22    grand juries to deliberate apart from each other, either remotely by
      video or telephonic conference, and instead refer to “in-person
23    meetings” of the grand juries. Cf., Order of the Chief Judge 20-044
      (March 31, 2020) (“all regularly scheduled grand jury proceedings in
24    the Central District of California are suspended and continued” and
      “[g]rand jurors will not otherwise be required to report for service
25    ... during the period for which grand jury proceedings are
      suspended”); General Order 20-05 (April 13, 2020) (while authorizing
26    certain hearings “by video and telephonic conference,” ordering that
      “[i]n-person meetings of the grand juries shall remain suspended”)
27    (emphasis added); General Order 20-08 (May 28, 2020) (while
      authorizing certain hearings “by video and telephonic conference,”
28    noting that “[i]n-person meetings of the grand juries may resume at
      the discretion of the Chief Judge”) (emphasis added).
                                       7
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 14 of 21 Page ID #:1521



1     F.3d 1407, 1411–12 (9th Cir. 1993).        Rule 6(e) protects “the essence

2     of what takes place in the grand jury room, in order to preserve the

3     freedom and integrity of the deliberative process.” In re Grand Jury

4     Subpoena, 920 F.2d 235, 241 (4th Cir. 1990) (“The substantive content

5     of ‘matters occurring before the grand jury’ can be anything that may

6     reveal what has transpired before the grand jury.”) (internal

7     citations omitted); see also In re Grand Jury Matter (Catania), 682

8     F.2d 61, 63 (3d Cir. 1982) (“Rule 6(e) applies ... to anything which

9     may reveal what occurred before the grand jury”); In re Grand Jury
10    Proceedings Relative to Perl, 838 F.2d 304, 306 (8th Cir. 1988)

11    (secrecy applies to information that “reveals something about the

12    intricate workings of the grand jury itself”).

13          Defendant has articulated no basis for seeking information about

14    what transpired in the grand jury room during the presentation of the

15    indictment and superseding indictment in this case other than a vague

16    reference to “potential motion practice,” failing to make a showing

17    of particularized need and materiality or even any cognizable legal

18    theory for such potential motion.         A defendant may move to dismiss

19    the indictment alleging “a defect in instituting the prosecution,

20    including ... an error in the grand-jury proceeding.” Fed. R. Crim.

21    P. 12(b)(3)(A)(v).     “Dismissal of the indictment is appropriate only

22    if it is established that the violation substantially influenced the

23    grand jury’s decision to indict, or if there is grave doubt that the

24    decision to indict was free from the substantial influence of such

25    violations.” Bank of Nova Scotia v. United States, 487 U.S. 250, 256

26    (1988) (internal quotation marks and citations omitted).            A facially

27    valid indictment is not subject to a “challenge to the reliability or

28    competence of the evidence presented to the grand jury.” Id. at 261;

                                            8
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 15 of 21 Page ID #:1522



1     see also United States v. Basurto, 497 F.2d 781, 785 (9th Cir. 1974)

2     (“[W]hen a duly constituted grand jury returns an indictment valid on

3     its face, no independent inquiry may be made to determine the kind of

4     evidence considered by the grand jury in making its decision.”).

5     Defendant does not challenge the facial validity of the indictment,

6     nor can he, as the expansive indictment and hundreds of overt acts

7     clearly set forth all necessary elements and detail much of the

8     supporting allegations.

9           Defendant fails to explain how potential COVID-19 safety
10    measures could constitute violations that “substantially influenced”
11    the grand jury’s decision to indict.        Since the law is clear that a
12    defendant cannot challenge the reliability or competence of the
13    evidence presented to the grand jury, any pandemic-driven safety
14    measures that could arguably influence a determination as to witness
15    credibility are beyond the scope of discovery.          Thus, even if
16    witnesses wore a facemask and/or testified remotely by video,
17    defendant has failed to show “that a ground may exist to dismiss the
18    indictment” on that basis.       Fed. R. Crim. P. Rule 6(e)(3)(E)(ii). 4

19          This is because the use of masks does not render the proceedings

20

21
            4Whether or not certain grand jurors were excused from any
22    session does not give rise to a ground for dismissing the indictment
      because “[d]efendants are not entitled to a jury of any particular
23    composition.” United States v. Mitchell, 502 F.3d 931, 951 (9th Cir.
      2007). Similarly, how far apart grand jurors sat, whether they wore
24    masks, and other similar details about what occurred in the grand
      jury room does not provide a basis for dismissing the indictment.
25    “[A]n indictment is valid if (1) the grand jury returning the
      indictment consisted of between 16 and 23 jurors, (2) every grand
26    jury session was attended by at least 16 jurors, and (3) at least 12
      jurors vote to indict.” United States v. Leverage Funding Systems,
27    Inc., 637 F.2d 645 (9th Cir. 1980), cert. denied, 452 U.S. 961
      (1980). Here, there is no dispute that a quorum was present for
28    every grand jury session and a sufficient number of grand jurors
      voted to indict on both indictments in this matter.
                                       9
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 16 of 21 Page ID #:1523



1     fundamentally unfair or otherwise infringe upon the jurors’ ability

2     to render independent judgment.        Courts have rejected arguments under

3     the Confrontation Clause--which does not apply to grand jury

4     proceedings--that facemasks during the COVID-19 pandemic infringe on

5     a jury’s ability to evaluate credibility at trial.           See, e.g., United

6     States v. James, No. CR1908019001PCTDLR, 2020 WL 6081501, at *2 (D.

7     Ariz. Oct. 15, 2020) (“mask requirement does not significantly

8     obstruct the ability to observe demeanor” and “[b]ecause the covering

9     of the nose and mouth does not significantly hinder observation of
10    demeanor, allowing witnesses to testify while wearing masks does not
11    materially diminish the reliability of the witnesses’ testimony”);
12    United States v. Crittenden, No. 4:20-CR-7 (CDL), 2020 WL 4917733, at
13    *6 (M.D. Ga. Aug. 21, 2020) (“being able to see a witness’s nose and

14    mouth is not essential to testing the reliability of the testimony”).

15    Defendant has failed to make a showing of particularized need for

16    information about the mechanics of how witnesses testified before the

17    grand jury and how such mechanics would establish a fatal structural

18    or constitutional flaw.

19          The novel COVID-19 pandemic has not created an avenue for

20    seeking discovery into matters occurring before the grand jury that

21    have historically been protected from disclosure.           Without making any

22    showing of need or materiality, defendant is not entitled to know

23    whether a witness testified remotely or wore a facemask any more so

24    than he is entitled to know whether the witness failed to make eye

25    contact, fidgeted, had beads of sweat on his forehead, or exhibited

26    any other signs that might be argued as relevant to evaluating

27    credibility.    Nor does defendant have a right to discovery into other

28    grand jury “procedures” for which he has failed to meet the

                                            10
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 17 of 21 Page ID #:1524



1     materiality standard, such as whether grand jurors wore masks or sat

2     at a social distance from each other, or whether the prosecutor

3     handed out or read the proposed indictment, used a microphone, stood

4     or sat for the presentation.       Giving defendant access to this

5     information without a showing of particularized need and where a

6     legitimate need is difficult to even conceive would open the door to

7     frivolous and baseless inquiries about what transpired in the grand

8     jury room in every case.      This Court should deny this request.

9           C.    Defendant Has Not Made a Showing of Particularized Need and
                  Materiality for Grand Jury Legal Instructions
10

11          In his second request, defendant seeks “the legal instructions

12    provided to the grand jury for the offenses ultimately charged.”

13    (Mot. at 3.)    Defendant seeks this information because “what is and

14    isn’t a federal crime is often the subject of significant dispute in

15    federal corruption cases.”       (Id.)     Defendant argues that the

16    government’s instructions to the grand jury will help to answer the

17    question of what is and is not a federal crime “or will at least help

18    to crystallize likely areas of dispute,” adding that “the government

19    should have no problem disclosing what it believes the governing law

20    to be.”    (Id. at 6.)    At issue is not what the government believes

21    the law to be, but grand jury transcripts that defendant seeks by

22    this motion.    Defendant has failed to make a showing of

23    particularized need and materiality for the grand jury legal

24    instructions in this case.

25          The government is not required to provide any legal instructions

26    to the jury in order to secure an indictment.          See United States v.

27    Kenny, 645 F.2d 1323, 1347 (9th Cir. 1981).          And, even where

28    instructions are given, “the prosecutor has no duty to outline all

                                            11
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 18 of 21 Page ID #:1525



1     the elements of [the offense] so long as the instructions given are

2     not flagrantly misleading or so long as all the elements are at least

3     implied.” United States v. Larrazolo, 869 F.2d 1354, 1359 (9th Cir.

4     1989), overruled on other grounds by Midland Asphalt Corp. v. United

5     States, 489 U.S. 794, 799-800 (1989).         Furthermore, “a grand jury

6     usually sits for a long time, and it is not reinstructed every time

7     evidence is taken,” United States v. Barry, 71 F.3d 1269, 1274 (7th

8     Cir. 1995), meaning that legal instructions provided in one case

9     likely do not represent all legal instructions that particular grand
10    jury received on the proposed charges during its tenure overseeing
11    multiple indictment presentations.
12          Dismissal of the indictment for grand jury error requires

13    “flagrant” conduct to the point that the grand jury was “deceived in

14    some significant way” and that “significantly infringe[d] upon the

15    ability of the grand jury to exercise independent judgment.”            United

16    States v. Wright, 667 F.2d 793, 796 (9th Cir. 1982) (internal

17    citations omitted); see also United States v. DeLuca, 692 F.2d 1277,

18    1280 (9th Cir. 1980) (“We do not dismiss an indictment valid on its

19    face absent a showing that the government flagrantly manipulated,

20    overreached, or deceived the [grand] jury.”).          Defendant makes no

21    such allegations here nor would there be any basis for them.

22          “A split of authority has developed regarding whether the legal

23    instructions provided by the prosecutor to the grand jury are the

24    kind of ‘ground rules’ 5 subject to disclosure, or rather whether they

25

26          5Defendant’s motion appears to conflate or misapprehend the
      case law’s discussion of the relevant instructions for disclosure.
27    The “ground rules” referred to by the Ninth Circuit in United States
      v. Alter, 482 F.2d 1016 (9th Cir. 1973), upon which defendant relies,
28    were the “court’s charges to the grand jury,” not the prosecutor’s
                                              (footnote cont’d on next page)
                                      12
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 19 of 21 Page ID #:1526



1     go to the substance of the grand jury’s deliberation and are

2     therefore afforded a presumption of secrecy.”          United States v. Pac.

3     Gas & Elec. Co., No. 14-CR-00175-TEH, 2015 WL 3958111, at *12 (N.D.

4     Cal. June 29, 2015).      In Barry, the Seventh Circuit held that a

5     district court did not abuse its discretion in denying production of

6     the legal instructions to a grand jury where the defendant did not

7     show a need for them.      71 F.3d 1269, 1274.     As one district court

8     correctly reasoned, “[t]he instructions to the grand jury are

9     intimately associated with the deliberation and judgement aspects of
10    the grand jury function.      Therefore, the instructions are matters
11    occurring before the grand jury and require meeting standards for
12    release of grand jury information.”        United States v. Welch, 201
13    F.R.D. 521, 523 (D. Utah 2001).

14          Unsurprisingly, courts in this district have required a

15    threshold showing of particularized need for legal instructions to

16    the grand jury.     See, e.g., United States v. Cai, No. CR 19-761-JFW,

17    Dkt. 75 (C.D. Cal. June 1, 2020) (ruling that defendant “failed to

18    make the requisite showing of a particularized need” for the

19    disclosure of legal instructions to the grand jury); United States v.

20    Chi, No. CR 16-824(A)-JFW, Dkt. 89 (C.D. Cal. June 9, 2017) (applying

21    “particularized need” requirement for legal instructions to the grand

22

23    legal instructions. Id. 1029 fn.21 (emphasis added). The other cases
      defendant cites all rely on this “ground rules” exception in Alter,
24    without acknowledging the important distinction between the court’s
      general charges to the grand jury about its duties and a prosecutor’s
25    legal instructions in a particular case. See, e.g., United States v.
      Belton, No. 14-CR-00030-JST, 2015 WL 1815273, at *3 (N.D. Cal. Apr.
26    21, 2015) (concluding without analysis that legal instructions are
      “part of the ‘ground rules’”); United States v. Talao, No. CR-97-
27    0217-VRW, 1998 WL 1114043, at *12 (N.D. Cal. Aug. 14, 1998) (relying
      on Alter in finding grand jury legal instructions discoverable).
28

                                            13
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 20 of 21 Page ID #:1527



1     jury); United States v. Ciancia, No. CR 13-902 PSG, 2015 WL 13798676,

2     at *2 (C.D. Cal. May 20, 2015) (“The ‘particularized need’

3     requirement covers grand jury instructions.”).

4           This Court’s analysis in Chi is particularly instructive.            In

5     that case, defendant argued that “because the First Superseding

6     Indictment does not allege influence in the performance of an

7     ‘official act’ pursuant to the Supreme Court’s decision in McDonnell

8     v. United States, 136 S. Ct. 2355 (2016), the grand jurors were

9     ‘likely were misinformed on ... the law.’”         No. CR 16-824(A)-JFW,
10    Dkt. 89 at 2.     In addition, “Defendant argue[d], without any support,
11    that the grand jurors were likely misinformed as to Korean bribery
12    law.” Id.    The Court examined the language in the First Superseding
13    Indictment and noted that it tracked the language of the charged

14    statute, concluding that defendant failed to show “that the grand

15    jurors may have been, or were likely, misinformed as to the law.”

16    Id. at 3.    “[G]iven that the First Superseding Indictment tracks the

17    relevant statutory language and that Defendant offers nothing more

18    than ‘mere unsubstantiated, speculative assertions of improprieties

19    in the proceedings,’ the Court concludes that Defendant has failed to

20    demonstrate a particularized need for the legal instructions provided

21    to the grand jury.”      Id. (citation omitted).

22          Here, defendant has not even alleged that the grand jury was

23    likely misinformed as to bribery law, or that the First Superseding

24    Indictment fails to allege “official acts” or explicit quid pro quo

25    agreements for bribes involving campaign contributions.            In fact, as

26    written, it appears that defendant is attempting to gain access to

27    secret grand jury transcripts in an effort to better understand the

28    government’s view of the law and the case in order to prepare his

                                            14
     Case 2:20-cr-00326-JFW Document 165 Filed 03/01/21 Page 21 of 21 Page ID #:1528



1     trial defense, as opposed to alleging any potential error in the

2     grand jury proceedings giving rise to a possible defense or motion to

3     dismiss the indictment for impropriety in the grand jury proceedings.

4     Defendant asks: “In a case of this size and complexity, why wait

5     until the end to find out what the government thinks is a crime?”

6     (Mot. at 8.)    In the alternative, defendant asks the Court to “simply

7     require the government to produce an early copy of the instructions

8     that it believes apply to the charged offenses.”          (Mot. at 9 fn.13.)

9           Defendant can determine “what the government thinks is a crime”
10    based on the specific statutes charged and the allegations in the
11    First Superseding Indictment.       The allegations in the indictment set
12    forth specific official acts as well as explicit quid pro quo
13    agreements with respect to bribes involving campaign contributions.
14    See, e.g., FSI ¶¶ 42(b), 45(b), 49, 51, 53, 54, 56, 57.
15          Defendant’s failure to point to any fact indicating that the

16    government incorrectly instructed the grand jury, much less engaged

17    in flagrant or significant deception, dooms his request.            See United

18    States v. Bennett, 702 F.2d 833, 836 (9th Cir. 1983) (“The

19    defendant’s assertion that he has no way of knowing whether

20    prosecutorial misconduct occurred does not constitute a

21    particularized need outweighing the need for grand jury secrecy.”).

22    Given the facially valid indictment in this case and the unrebutted

23    presumption of regularity in grand jury proceedings, defendant has

24    failed to make a showing of particularized need for the legal

25    instructions provided to the grand jury.

26    IV.   CONCLUSION

27          For the foregoing reasons, the government respectfully requests

28    that this Court deny defendant’s motion to compel.

                                            15
